Citation Nr: 1025293	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-38 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for pericarditis 
(angina/palpitations), including secondary to meningioma and its 
residuals such as hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to December 
1986.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2005 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In October 2008, in support of her claim for service connection 
for pericarditis (also in support of other claims she also had 
appealed for meningioma and hypertension), the Veteran testified 
at a videoconference hearing before the undersigned Veterans Law 
Judge of the Board.

The Board subsequently, in January 2009, issued a decision 
granting the claims for service connection for meningioma (brain 
tumors) and associated residuals, including hypertension.  
However, the Board remanded her remaining claim for pericarditis 
to the RO via the Appeals Management Center (AMC) for additional 
development and consideration.


FINDING OF FACT

It is just as likely as not the Veteran's pericarditis (angina/ 
palpitations) is due to her service-connected meningioma and its 
residuals such as hypertension.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's 
pericarditis is proximately due to, the result of, or chronically 
aggravated by her service-connected meningioma and hypertension.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2009) (harmless error).

II.  Entitlement to Service Connection for Pericarditis 
(Angina/Palpitations), Including Secondary to the Service-
Connected Meningioma and Residuals such as the Hypertension

The Veteran contends she has disability from pericarditis that is 
due to her military service.  She more specifically attributes 
this condition and its associated disability secondarily to her 
now service-connected meningioma and hypertension.

Direct service connection may be granted if it is shown the 
Veteran has disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

To establish direct service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).



Certain heart-related defects are considered chronic, per se, and 
therefore will be presumed to have been incurred in service if 
manifested to a compensable degree of least 10-percent disabling 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection is permissible on an additional secondary 
basis for disability that is proximately due to, the result of, 
or chronically aggravated by a service-connected condition.  
38 C.F.R. § 3.310(a) and (b) (2009).  In this regard, 
establishing service connection on this secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 
Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 
(1999).

When determining whether service connection is warranted, all 
potential theories of entitlement - direct, presumptive and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).

Here, however, when previously remanding this claim in January 
2009, the Board indicated the Veteran does not have pericarditis 
directly related to her military service and, indeed, she does 
not allege that she does.  The only relevant medical nexus 
evidence then of record was from a VA examiner in February 2006 
who had declined to link this condition directly to the Veteran's 
military service.  That examiner had not detected any significant 
palpitations and the results of the EKG and Echo tests also were 
normal.  As well, there was no competent and credible medical 
nexus evidence then of record refuting this VA examiner's 
opinion.  


Consequently, the evidence did not establish entitlement to 
service connection for pericarditis on a direct-incurrence basis.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  And the additional 
medical and other evidence since obtained still does not show 
this entitlement.

Since, however, that February 2006 VA examiner had noted a 
monthly-plus history of angina and occasional palpitations, the 
Board determined the Veteran needed to have another VA 
compensation examination to determine alternatively whether her 
just then recently service-connected meningioma and associated 
residuals like hypertension had caused or aggravated her claimed 
pericarditis - inclusive of this angina and occasional 
palpitations, to otherwise warrant granting service connection on 
this secondary basis under 38 C.F.R. § 3.310(a) or (b).

Since that remand, there are conflicting opinions on this 
determinative issue.  Thus, the Board must analyze the probative 
value of this evidence for and against the claim, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons and bases for rejecting or accepting any 
material evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had the requested additional VA examination in May 
2009.  And in the concluding diagnosis after a review of the 
Veteran's claims file, this VA examiner indicated a small 
posterior pericardial effusion present on echocardiogram in the 
1980s had resolved.  This VA examiner went on to note that no 
clinical diagnosis of pericarditis was documented in the 
Veteran's service treatment records or since, and that there was 
no documented arrhythmia.  Regardless, added this VA examiner, 
the Veteran does not now have pericarditis.  Therefore, concluded 
this VA examiner, it was her opinion that the Veteran's 
hypertension diagnosed in 1997 has not caused nor chronically 
aggravated pericarditis.  This VA examiner further concluded that 
the intermittent palpitations have been shown by evaluation to be 
a benign disorder not requiring therapy and not of any clinical 
significance.  Lastly, this VA examiner concluded the 
hypertension also has not caused or aggravated the benign 
palpitations.  

But also on remand, the Veteran had a brain and spinal cord VA 
compensation examination in May 2009, conducted by a different VA 
examiner, and who also reviewed the Veteran's claims file for the 
pertinent medical and other history.  After physical examination, 
this other VA examiner stated that "residuals of meningioma 
include episodes suggesting focal seizures, headaches, 
cognitive impairment."  Furthermore, this VA examiner was asked 
to render an opinion as to whether the residuals of the Veteran's 
meningioma - pericarditis (angina/ palpitations) - was 
permanently aggravated by the meningioma.  In response, this VA 
examiner concluded the "angina/palpitations was at least 
as likely as not . . . permanently aggravated by meningioma with 
a history of resection."  In discussing the medical rationale 
for this favorable opinion, this examiner explained that 
"cognitive impairment and the frustration and anxiety it 
generates could be. . . aggravating [the Veteran's] 
palpitations."

Other medical evidence in the file from private doctors agrees 
with the other VA examiner's unfavorable conclusions.  Of 
particular note, L.A.L., M.D., of Cardiology Consultants, P.C., 
commented after a May 1999 consultation that the Veteran had had 
premature ventricular contractions her entire life 
(so even before her military service), and in any event that they 
are benign.  This physician therefore, like the other VA 
examiner, did not recommend any further cardiac workup or follow 
up.  Dr. L.A.L. more recently reiterated this medical opinion 
after a February 2006 consultation, indicating the Veteran had 
atypical chest pain and benign premature atrial contractions and 
premature ventricular contractions.  Consequently, Dr. L.A.L. 
indicated she still would not recommend the Veteran for further 
workup and would defer care to her primary care physician.  Dr. 
L.A.L did not offer any medical opinion as to whether the 
Veteran's pericarditis could be aggravated by her meningioma.  



In an effort to refute these unfavorable medical opinions of the 
one VA compensation examiner and private doctor's, the Veteran 
submitted medical treatise evidence concerning pericarditis and 
its causes.  Medical articles or treatises can provide important 
support when combined with an opinion of a medical professional 
if the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible causality 
based upon objective facts rather than on an unsubstantiated lay 
opinion.  Mattern v. West, 12 Vet. App. 222 (1999); 
Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).  Here, the May 2009 brain and spinal cord VA 
compensation examiner provided this supporting medical nexus 
opinion confirming the Veteran has pericarditis and etiologically 
linking it to her service-connected disability, namely, her 
meningioma and hypertension.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  

Thus, after considering the evidence both for and against the 
claim, the Board finds the unfavorable opinions from the May 2009 
VA compensation examiner and private physician, Dr. L.A.L., less 
persuasive in light of the overall record.  The two conflicting 
VA compensation examiners, one with support from the 
private physician and the other with support from the medical 
treatise information, at least places the evidence in relative 
equipoise (i.e., about evenly balanced for and against his 
claim).  In this circumstance, the Veteran is given the benefit 
of the doubt and her claim granted.  38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an 
absolutely accurate determination of etiology is not a condition 
precedent to granting service connection, nor is obvious or 
definite etiology).




ORDER

The claim for service connection for pericarditis 
(angina/palpitations) is granted. 



______________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


